Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/22/2022, for application 16/654,418 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, claims 1, 9, 17, and 18 have been amended. Claims 1, 9, 17, and 18 are independent claims.  Claims 1-4, 6-12, and 14-18 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 7/22/2022, with respect to the rejections of claims 1-4, 6-12, and 14-18 have been fully considered but are not persuasive.
Applicant asserts as follows: Interview of June 27, 2022. Applicant expresses appreciation for the courteous Interview between the Examiner and Applicant's representative. During the Interview, Applicant's representative discussed differences between the teachings Pandharipande and Foti's use of a token and proposed amendments to claim 1. While no agreement was reached, the Examiner indicated that the proposed amendment would likely overcome the combination of Pandharipande and Foti and that a further search would be necessary. 
Examiner respectfully notes that the interview summary for the interview held June 27 2022 reads as follows: The applicant further explained the claimed invention and alleged differences between the prior art and proposed amended claims. The examiner pointed out his position that the proposed amended claims appear to overcome the prior art of record but further review is needed. The examiner and the applicant further discussed other possible amendments to clarify the claimed invention while distinguishing the claimed invention over the prior art. The examiner respectfully suggested that the independent claims may be further amended by incorporating limitations recited in the dependent claims to further clarify the claimed invention and to further distinguish the claimed invention over the prior art. The applicant agreed to consider further amendment that will be submitted for further examination.
Applicant asserts as follows: Regarding claim 1, the Examiner asserted that Pandharipande discloses "receiving, by the network controller, data from at least one sensor device, the data comprising at least the at least one token and information from which a position of the terminal device is derivable" in paragraphs [0035] and [0048]. The Examiner asserted that Pandharipande teaches the other features of claim 1 with the exception of "at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area."   ApplicantTelia Company ABAttorney Docket No. 11142-005US 1Application No. 16/654,418FiledOctober 16, 2019Page9of 9Regarding these deficiencies, the Examiner asserted that Foti teaches these features in paragraphs [0013], [0039], [0049] and [0059]. Similar reasoning was applied to independent claims 9, 17 and 18. II. Claims 2 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Pandharipande in view of Foti, further in view of Lee (US6748367). Regarding claim 2, the Examiner admitted that Pandharipande and Foti do not explicitly disclose wherein a generation of the at least one token is performed in response to a request received from the terminal device. Regarding this deficiency, the Examiner asserted that Lee discloses this feature of claims 2 and 10.  Applicant addresses Grounds I and II together. Applicant has amended the claims as proposed during the Interview of June 27, 2022 to advance the prosecution as it is believed that the amendments herein overcome the combination of Pandharipande and Foti. 
Examiner respectfully notes that independent claims 1, 9, 17, and 18 were not amended so as to mirror each other.  Claim 17 now stands rejected by Pandharipande and Foti, as before.  However, because of Applicant’s amendment, claims 1, 9, and 18 are now rejected by Pandharipande, Foti, and Donaldson.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Pandharipande (US20160327629), PCT filed January 2, 2015, in view of Foti (US20100199341), filed July 9, 2009.  
Regarding claim 17, Pandharipande discloses a communication system comprising:
at least one network controller (Pandharipande, paragraph 0030, “at least one wireless access point or router 12 enabling communication with a location server 14”), and
at least one sensor device (Pandharipande, paragraph 0030, “each of the anchor nodes 6 is able to wirelessly communicate via the access point 12 and therefore with the location server 14”),
wirelessly accessing (Pandharipande, paragraph 0037, mobile device 37 to service access system 16 via wireless network);
wherein the system the at least one network controller is arranged to:  receive data from at least one sensor device, the data comprising at least the at least one token and information from which a position of a terminal device is derivable, determine an access right of at least one terminal to a communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0005, once a wireless user device has been located and determined to be within a valid region, control access is provided to that device);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service (Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location  server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”);
and wherein the system the at least one sensor device is arranged to: receive data from at least one terminal device (Pandharipande, paragraph 0034, “In a network centric approach, the mobile device 8 broadcasts a signal and the anchor nodes 6 listen, detecting an instance of the signal at one or more of those nodes 6 that are currently in range.  In this case the mobile device 8 may broadcast its signal repeatedly, e.g. periodically (at regular intervals).  The respective measurement taken of each instance of the signal from the mobile device 8 may comprise a measure of signal strength (e.g. RSSI) or time of flight (ToF), angle of arrival (AoA), and/or any other property that varies with distance or location.”).
Pandharipande discloses generate an indication representing a right to access to the communication service, but does not explicitly disclose generate, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for wirelessly accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area; determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network. 
However, in an analogous art, Foti discloses generate, by a network controller in response to a detection of a predetermined event by the network controller (Foti, paragraph 0012, user requests access to IPTV);
at least one token comprising data for wirelessly accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area (Foti, paragraph 0039, abstract, security token, IP television terminal function for personalized IPTV service, controller comprises the network that provides the security token, multiple users, roaming; paragraph 0013 subscriber may have one subscription on different types of subscriber devices);
determining that the at least one token is valid (Foti, paragraph 0049, token must be valid to identify subscription);
generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value, an indication representing a right to access to the communication service, the communication service is accessible over the communication network (Foti, paragraph 0049, identifying subscription via security token is determining validity of token, hotel TV implies a location/ reference value);
providing access to the communication service over the communication network (Foti, paragraph 0059, security token to access services that are desired).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Foti with the system/method/network controller/computer program product of Pandharipande to include generating, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for wirelessly accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area, determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network.
One would have been motivated to provide users with the benefits of accessing services in a telecommunications network  (Foti: paragraph 0015).

Claims 1, 3, 4, 6-9, 11, 12, 14-16, and  18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Pandharipande (US20160327629), PCT filed January 2, 2015, in view of Foti (US20100199341), filed July 9, 2009, and Donaldson (US20110314530), filed May 17, 2011.  
Regarding claim 1, Pandharipande discloses a  method for determining an access right of at least one terminal to a communication service, the method comprises: (Pandharipande, paragraph 0005, once a wireless user device has been located and determined to be within a valid region, control access is provided to that device):
wirelessly accessing to a communication network by the at least one terminal device (Pandharipande, paragraph 0043, controller may communicate via wireless network, radio access technology that mobile device uses to communicate with wireless access point);
receiving, by the network controller, data from at least one sensor device, the data comprising at least the at least one token and information from which a position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining, by the network controller, an access right to the communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
generating an indication representing a right to access to the communication service (Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”).
Pandharipande discloses wirelessly accessing to a communication network by the at least one terminal device; an indication representing a right to access to the communication service, but does not explicitly disclose generating, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for wirelessly accessing to a communication network by the at least one terminal device; roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network.  
However, in an analogous art, Foti discloses generating, by a network controller in response to a detection of a predetermined event by the network controller (Foti, paragraph 0012, user requests access to IPTV);
at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area (Foti, paragraph 0039, abstract, security token, IP television terminal function for personalized IPTV service, controller comprises the network that provides the security token, multiple users, roaming; paragraph 0013 subscriber may have one subscription on different types of subscriber devices);
determining that the at least one token is valid (Foti, paragraph 0049, token must be valid to identify subscription);
generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value, an indication representing a right to access to the communication service, the communication service is accessible over the communication network (Foti, paragraph 0049, identifying subscription via security token is determining validity of token, hotel TV implies a location/ reference value);
providing access to the communication service over the communication network (Foti, paragraph 0059, security token to access services that are desired).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Foti with the system/method/network controller/computer program product of Pandharipande to include generating, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area, determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network.
One would have been motivated to provide users with the benefits of accessing services in a telecommunications network  (Foti: paragraph 0015).
Pandharipande and Foti disclose wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for  each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid, but do not explicitly disclose wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, and is individually associated with each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string.
However, in an analogous art, Donaldson discloses wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, and is individually associated with each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string (Donaldson, paragraph 0039, token includes data string, token unique to each user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Donaldson with the system/method/network controller/computer program product of Pandharipande and Foti to include is individually associated with each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string.
One would have been motivated to provide users with the benefits of a form or type of token to be selected so that it is difficult to mimic, spoof or otherwise fake the token  (Donaldson: paragraph 0039).
Regarding claim 3, Pandharipande, Foti, and Donaldson disclose the method of claim 1.  Pandharipande discloses wherein a determination of the access right to the communication service further comprising: determining, by the network controller, if the received data comprises the at least one token generated by the network controller (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 4, Pandharipande, Foti, and Donaldson disclose the method of claim 3.  Pandharipande discloses wherein the determination is performed by comparing the token received in the network request to data stored in data storage in response to a generation of the at least one token (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 6, Pandharipande, Foti, and Donaldson disclose the method of claim 1.  Pandharipande discloses wherein the position of the terminal device is derived from a measurement data transmitted by the at least one sensor device to the network controller (Pandharipande, paragraph 0035, “If such a signal measurement is available from each of a plurality of the anchor nodes 6, it is possible to determine the location of the mobile device 8 relative to the location network 10 using a technique such as trilateration, multilateration or triangulation.  By combining this relative location with a known location of the anchor nodes 6 used in the calculation, it is then possible to determine the "absolute" location of the mobile device 8.”).
Regarding claim 7, Pandharipande, Foti, and Donaldson disclose the method of claim 6.  Pandharipande discloses wherein the measurement data comprises at least one measurement value representing at least one parameter of a signal received by the at least one sensor device (Pandharipande, paragraph 0034, “In this case the mobile device 8 may broadcast its signal repeatedly, e.g. periodically (at regular intervals).  The respective measurement taken of each instance of the signal from the mobile device 8 may comprise a measure of signal strength (e.g. RSSI) or time of flight (ToF), angle of arrival (AoA), and/or any other property that varies with distance or location.”).

Regarding claim 8, Pandharipande, Foti, and Donaldson disclose the method of claim 1.  Pandharipande discloses wherein the communication service is provided to the terminal device in response to a detection that the generated indication represents an allowance of a service provision (Pandharipande, paragraph 0071, “The location server may then send a signed version of the position, Sign(x.sub.u, y.sub.u) using public-key signature algorithm (like X.509 certificates based on RSA or DSA) to the mobile device 8, which can then be used by the mobile device to gain service access.”).
Regarding claim 9, Pandharipande discloses a network controller comprising: at least one processor; at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the network controller to perform (Pandharipande, paragraph 0072, “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.”);
wirelessly accessing to a communication network by the at least one terminal device (Pandharipande, paragraph 0043, controller may communicate via wireless network, radio access technology that mobile device uses to communicate with wireless access point);
receive data from at least one sensor device, the data comprising at least the at least one token and Information from which a position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determine an access right of at least one terminal to the communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0005, once a wireless user device has been located and determined to be within a valid region, control access is provided to that device);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
generating an indication representing a right to access to the communication service (Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”).
Pandharipande discloses generate an indication representing a right to access to the communication service, but does not explicitly disclose generate, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area, determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network. 
However, in an analogous art, Foti discloses generating, by a network controller in response to a detection of a predetermined event by the network controller (Foti, paragraph 0012, user requests access to IPTV);
at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area (Foti, paragraph 0039, abstract, security token, IP television terminal function for personalized IPTV service, controller comprises the network that provides the security token, multiple users, roaming; paragraph 0013 subscriber may have one subscription on different types of subscriber devices);
determining that the at least one token is valid (Foti, paragraph 0049, token must be valid to identify subscription);
generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value, an indication representing a right to access to the communication service, the communication service is accessible over the communication network (Foti, paragraph 0049, identifying subscription via security token is determining validity of token, hotel TV implies a location/ reference value);
providing access to the communication service over the communication network (Foti, paragraph 0059, security token to access services that are desired).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Foti with the system/method/network controller/computer program product of Pandharipande to include generating, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area, determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network.
One would have been motivated to provide users with the benefits of accessing services in a telecommunications network  (Foti: paragraph 0015).
Pandharipande and Foti disclose wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for  each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid, but do not explicitly disclose wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, and is individually associated with each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string.
However, in an analogous art, Donaldson discloses wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, and is individually associated with each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string (Donaldson, paragraph 0039, token includes data string, token unique to each user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Donaldson with the system/method/network controller/computer program product of Pandharipande and Foti to include is individually associated with each terminal device roaming in the area, receiving, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string.
One would have been motivated to provide users with the benefits of a form or type of token to be selected so that it is difficult to mimic, spoof or otherwise fake the token  (Donaldson: paragraph 0039).
Regarding claim 11, Pandharipande, Foti, and Donaldson disclose the network controller of claim 9.  Pandharipande discloses wherein the network controller is arranged to perform the determination of the access right by determining if the received data comprises the at least one token generated by the network controller (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 12, Pandharipande, Foti, and Donaldson disclose the network controller of claim 11.  Pandharipande discloses wherein the network controller is arranged to perform the determination by comparing the token received in the network request to data stored in data storage in response to a generation of the at least one token (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 14, Pandharipande, Foti, and Donaldson disclose the network controller of claim 9.  Pandharipande discloses wherein the network controller is arranged to derive the position of the terminal device from a measurement data transmitted by at least one sensor device to the network controller (Pandharipande, paragraph 0035, “If such a signal measurement is available from each of a plurality of the anchor nodes 6, it is possible to determine the location of the mobile device 8 relative to the location network 10 using a technique such as trilateration, multilateration or triangulation.  By combining this relative location with a known location of the anchor nodes 6 used in the calculation, it is then possible to determine the "absolute" location of the mobile device 8.”}.
Regarding claim 15, Pandharipande, Foti, and Donaldson i disclose the network controller of claim 14.  Pandharipande discloses wherein the measurement data comprises at least one measurement value representing at least one parameter of a signal received by the at least one sensor device (Pandharipande, paragraph 0034, “In this case the mobile device 8 may broadcast its signal repeatedly, e.g. periodically (at regular intervals).  The respective measurement taken of each instance of the signal from the mobile device 8 may comprise a measure of signal strength (e.g. RSSI) or time of flight (ToF), angle of arrival (AoA), and/or any other property that varies with distance or location.”).
Regarding claim 16, Pandharipande, Foti, and Donaldson disclose the network controller of claim 9.  Pandharipande discloses wherein the network controller is arranged to provide the communication service to the terminal device in response to a detection that the generated indication represents an allowance of a service provision (Pandharipande, paragraph 0071, “The location server may then send a signed version of the position, Sign(x.sub.u, y.sub.u) using public-key signature algorithm (like X.509 certificates based on RSA or DSA) to the mobile device 8, which can then be used by the mobile device to gain service access.”).
Regarding claim 18, Pandharipande discloses a computer program product stored on a non-transitory computer-readable storage medium for determining an access right to a communication service which, when executed by at least one processor, cause a network controller to perform (Pandharipande, paragraph 0072, “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.”);
wirelessly accessing to a communication network by the at least one terminal device (Pandharipande, paragraph 0043, controller may communicate via wireless network, radio access technology that mobile device uses to communicate with wireless access point);
receiving, by the network controller, data from at least one sensor device, the data comprising at least the at least one token and information from which a position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining, by the network controller, an access right to the communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service (Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”).
Pandharipande discloses generate an indication representing a right to access to the communication service, but does not explicitly disclose generate, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area, determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network. 
However, in an analogous art, Foti discloses generate, by a network controller in response to a detection of a predetermined event by the network controller (Foti, paragraph 0012, user requests access to IPTV);
at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area (Foti, paragraph 0039, abstract, security token, IP television terminal function for personalized IPTV service, controller comprises the network that provides the security token, multiple users, roaming; paragraph 0013 subscriber may have one subscription on different types of subscriber devices);
determining that the at least one token is valid (Foti, paragraph 0049, token must be valid to identify subscription);
generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value, an indication representing a right to access to the communication service, the communication service is accessible over the communication network (Foti, paragraph 0049, identifying subscription via security token is determining validity of token, hotel TV implies a location/ reference value);
providing access to the communication service over the communication network (Foti, paragraph 0059, security token to access services that are desired).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Foti with the system/method/network controller/computer program product of Pandharipande to include generating, by a network controller in response to a detection of a predetermined event by the network controller, at least one token comprising data for accessing to a communication network for at least one terminal device roaming in an area in which the network controller serves, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, wherein the predetermined event is a detection of a request from the at least one terminal device to connect a communication service over the communication network, wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for each terminal device roaming in the area, determining that the at least one token is valid, generating, in response to a detection that the at least one token is valid and that the terminal resides in a position corresponding to the reference value , an indication representing a right to access to the communication service, the communication service is accessible over the communication network, and  providing access to the communication service over the communication network.
One would have been motivated to provide users with the benefits of accessing services in a telecommunications network  (Foti: paragraph 0015).
Pandharipande and Foti disclose wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, for  each terminal device roaming in the area, receive, by the network controller, data from at least one sensor device, the data comprising the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid, but do not explicitly disclose wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, and is individually associated with each terminal device roaming in the area, receive, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string.
However, in an analogous art, Donaldson discloses wherein the request comprises an indication of the communication service the at least one terminal device intends to use, wherein an individual token is generated, by the network controller, and is individually associated with each terminal device roaming in the area, receive, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string (Donaldson, paragraph 0039, token includes data string, token unique to each user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Donaldson with the system/method/network controller/computer program product of Pandharipande and Foti to include is individually associated with each terminal device roaming in the area, receive, by the network controller, data from at least one sensor device, the data comprising a data string included within the at least one token and information from which a position of the terminal device is derivable; determining that the at least one token is valid in accordance with the data string.
One would have been motivated to provide users with the benefits of a form or type of token to be selected so that it is difficult to mimic, spoof or otherwise fake the token  (Donaldson: paragraph 0039).
Claims 2 and 10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Pandharipande (US20160327629), PCT filed January 2, 2015, in view of Foti (US20100199341), filed July 9, 2009, and Donaldson (US20110314530), filed May 17, 2011, and further in view of Lee (US6748367), filed September 21, 2000.
Regarding claim 2, Pandharipande, Foti, and Donaldson disclose the method of claim 1.  
Pandharipande, Foti, and Donaldson do not explicitly disclose wherein a generation of the at least one token is performed in response to a request received from the terminal device.
However, in an analogous art, Lee discloses wherein a generation of the at least one token is performed in response to a request received from the terminal device (Lee, col. 3, lines 26-38, “g) initiating a financial transaction between the first user and a second user by using the automated teller machine of step (f) to transmit a request to the common controller to effect a transfer of a monetary sum to a destination account; h) generating a temporary account identified by an account number for temporarily storing the transferred monetary sum; i) generating multiple digital tokens having a value equal to the monetary sum in the temporary account and data defining a unique digital signature and a digital token status”).  The motivation is the same as that of the claim from which this claim depends.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method/network controller/computer program product of Pandharipande, Foti, and Donaldson to include wherein a generation of the at least one token is performed in response to a request received from the terminal device.
One would have been motivated to provide users with the benefits of allowing a consumer to use tokens to purchase goods from merchants over a network without having to disclose personal financial information to the merchants (Lee: col. 8, lines 47-51).
Regarding claim 10, Pandharipande, Foti, and Donaldson disclose the network controller of claim 9.  
Pandharipande, Foti, and Donaldson do not explicitly disclose wherein the network controller is arranged to perform a generation of the at least one token in response to a request received from the terminal device.
However, in an analogous art, Lee discloses wherein the network controller is arranged to perform a generation of the at least one token in response to a request received from the terminal device (Lee, col. 3, lines 26-38, “g) initiating a financial transaction between the first user and a second user by using the automated teller machine of step (f) to transmit a request to the common controller to effect a transfer of a monetary sum to a destination account; h) generating a temporary account identified by an account number for temporarily storing the transferred monetary sum; i) generating multiple digital tokens having a value equal to the monetary sum in the temporary account and data defining a unique digital signature and a digital token status”).  The motivation is the same as that of the claim from which this claim depends.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method/network controller/computer program product of Pandharipande, Foti, and Donaldson to include wherein the network controller is arranged to perform a generation of the at least one token in response to a request received from the terminal device.
One would have been motivated to provide users with the benefits of allowing a consumer to use tokens to purchase goods from merchants over a network without having to disclose personal financial information to the merchants (Lee: col. 8, lines 47-51).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439